DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 as filed 05/21/2019 are the current claims hereby under examination. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claim 1, “the first and second neuromuscular sensors configured to produce neuromuscular signals upon the person performing a predefined exercise with the healthy limb”
In claim 4, “the third and fourth neuromuscular sensors configured to produce second neuromuscular signals upon the patient attempting to perform the predefined exercise with the paretic limb”
In claim 5, “the second plurality of motion sensors configured to produce second motion signals upon the patient attempting to perform the predefined exercise with the paretic limb” 
In claim 20, “the first and second neuromuscular sensors configured to produce neuromuscular signals upon the person performing a predefined exercise with the healthy limb”
In claim 20, “the plurality of motion sensors configured to produce motion signals upon the person performing the predefined exercise with the healthy limb”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Examples of neuromuscular sensors are listed in [0040] of the specification filed 05/21/2019.
Examples of motion sensors are listed in [0083] of the specification filed 05/21/2019.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-7 and 19 recite the limitation "the same."  There is insufficient antecedent basis for this limitation in the claim. It is unclear what “the same” is referring to in each instance. In claims 6 and 7, it is unclear if the sensors being the same means that the type of sensors are same or if the exact sensors are the same of if the sensors are the same in some other way. In the instance of the person and the patient, it is unclear in what way they are the same. 
For the purpose of examination, the sensors being the same will be interpreted as at least the type of sensor being the same. The person and patient being the same will be interpreted similarly.
If the applicant means to say that the elements are literally the same, the examiner recommends removing the phrase “the same.” For example, claim 19 could be amended to read “wherein the person is the patient.” 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception without significantly more. The Subject Matter Eligibility Test for Products and Processes will be referenced to in the following analysis and can be viewed in MPEP 2106 Patent Subject Matter Eligibility [R-10.2019]. 
Claim 1 in itself is a process claim (Yes at Step 1) and is directed to the judicial exception regarding abstract ideas (Yes at Step 2A Prong One). The claim recites the limitation “generating a neuromuscular-to-motion decoder by mapping the neuromuscular signals to the motion signals over time using a mapping method during the person performing the predefined exercise with the healthy limb” which is directed to a judicial exception Abstract Ideas for encompassing a mental process. The human mind is reasonably-abled to generate a generic decoder by mapping one set of data to another when described at a such a high level of generality.  
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does recite additional elements not directed to the judicial exception, specifically:
respectively placing at least first and second neuromuscular sensors at first predefined locations on or in agonist and antagonist muscles of a healthy limb of a person, the first and second neuromuscular sensors configured to produce neuromuscular signals upon the person performing a predefined exercise with the healthy limb
placing a first plurality of motion sensors at second predefined locations on the healthy limb, the first plurality of motion sensors configured to produce motion signals upon the person performing the predefined exercise with the healthy limb	
The claimed step of placing sensors at respective locations of limbs of a person does not implement the judicial exception with a machine that is integral to the claim or any other apparatus. The claim recites generic sensors structures which are generally linked to the particular field of person monitoring by describing how the sensors are arranged on the person and how the sensors are configured. The sensors are not required to perform the extra-solution activity of data gathering as the neuromuscular signals and the motion signals used in the mapping step are not required to be generated by the sensors (No at Step 2A Prong Two).
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claimed steps pf placing configured sensors on a person refers to insignificant extra-solution activity for data gathering that is generally link to a particular field. Placing sensors as such would be well-understood, routine, and conventional to one having ordinary skill in the art and is common place for a method in the related art as shown by Marchal-Crespo (Review of control strategies for robotic movement training after neurologic injury). Marchal-Crespo teaches systems that are known in the art including EMG based assistance and desired trajectory-based systems.

Regarding Claim 2, the claim is further defined by limitations directed to the judicial exception. The claim described the mapping method including several generic methods that, when described at such a high level of generality, can reasonably be performed in the human mind.

Regarding Claim 3, the claim includes the additional element of fitting an exoskeleton including the sensors. The exoskeleton does not recite a practical application of the judicial exception as it is only generally linked to the judicial exception and is not use actually used in the implementation of the mental process steps. Furthermore, the step would also be well-understood, routine, and conventional as shown by Marchal-Crespo. 

Claim 4 in itself is a process claim (Yes at Step 1) and is directed to the judicial exception regarding abstract ideas (Yes at Step 2A Prong One). The claim recites the limitations:
obtaining a neuromuscular-to-motion decoder produced by mapping first neuromuscular signals to first motion signals during a person performing a predefined exercise with a healthy limb, the first neuromuscular signals having been generated by at least first and second neuromuscular sensors situated at first predefined locations on or in agonist and antagonist muscles of the healthy limb of the person during the person performing the predefined exercise; the first motion signals having been generated by a first plurality of motion sensors situated at second predefined locations on the healthy limb during the person performing the predefined exercise 
inputting the second neuromuscular signals to the neuromuscular-to- motion decoder for causing the neuromuscular-to-motion decoder to output first motion commands
which are directed to a judicial exception Abstract Ideas for encompassing a mental process. The human mind is reasonably-abled to obtain generic decoder which has been produced and to input data into the decider for the purpose of generating an output. 
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does recite additional elements not directed to the judicial exception, specifically:
respectively placing at least third and fourth neuromuscular sensors at third predefined locations on or in the agonist and antagonist muscles of a paretic limb of a patient, the agonist and antagonist muscles of the paretic limb corresponding to the agonist and antagonist muscles of the healthy limb, the third predefined locations corresponding to the first predefined locations, the third and fourth neuromuscular sensors configured to produce second neuromuscular signals upon the patient attempting to perform the predefined exercise with the paretic limb
The claimed step of placing sensors at respective locations of limbs of a person does not implement the judicial exception with a machine that is integral to the claim or any other apparatus. The claim recites generic sensors structures which are generally linked to the particular field of person monitoring by describing how the sensors are arranged on the person and how the sensors are configured. The sensors are not required to perform the extra-solution activity of data gathering as the neuromuscular signals and the motion signals used in the mapping step are not required to be generated by the sensors (No at Step 2A Prong Two).
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claimed steps pf placing configured sensors on a person refers to insignificant extra-solution activity for data gathering that is generally link to a particular field. Placing sensors as such would be well-understood, routine, and conventional to one having ordinary skill in the art and is common place for a method in the related art as shown by Marchal-Crespo (Review of control strategies for robotic movement training after neurologic injury). Marchal-Crespo teaches systems that are known in the art including EMG based assistance and desired trajectory-based systems.

	Regarding Claim 5, the claim recites the limitations directed to the judicial exception: 
producing trajectory data defining a trajectory to be followed by the paretic limb depending on a deviation between the second motion signals and the predefined exercise data
producing second motion commands depending on the trajectory data to be followed by the paretic limb
producing final motion commands depending on the first motion commands and the second motion commands
which can all be reasonably performed in the human mind. 
	The claim does recite the additional elements “placing a second plurality of motion sensors at fourth predefined locations on the paretic limb, the fourth predefined locations on the paretic limb corresponding to the second predefined locations of the healthy limb, the second plurality of motion sensors configured to produce second motion signals upon the patient attempting to perform the predefined exercise with the paretic limb” and “sending the final motion commands to a body actuator associated to the paretic limb for controlling the body actuator so as to stimulate the paretic limb to perform the predefined exercise.” As described above, just placing sensors on certain locations does not implement the judicial exception in a practical application and the sending the final command to a body actuator recites only the extra-solution of data-output as the controlling the body actuators appears to only be an intended use of the step. 
	
	Regarding Claims 6-7, the claims further describe the sensors but fail to recite a practical application of the judicial exception using the sensors. 

	Regarding Claims 8-16, the claims only recite additional limitations directed to the judicial exception which can all be reasonably performed by the human mind or include only mathematical manipulations of data. 

Regarding Claim 17-18, the claim includes the additional element of fitting an exoskeleton including the sensors or an additional stimulation device. As described above, the exoskeleton does not recite a practical application of the judicial exception as it is only generally linked to the judicial exception and is not use actually used in the implementation of the mental process steps. Furthermore, the step would also be well-understood, routine, and conventional as shown by Marchal-Crespo (Review of control strategies for robotic movement training after neurologic injury). 

	Regarding Claim 19,  the person being the same as the patient does not recite a practical application of the judicial exception and lacks an inventive step.

 Claim 20 in itself is a machine claim (Yes at Step 1) and is directed to the judicial exception regarding abstract ideas (Yes at Step 2A Prong One). The claim recites the limitations:
generate a neuromuscular-to-motion decoder by mapping the neuromuscular signals to the motion signals over time using a mapping method during the person performing the predefined exercise with the healthy limb
which is directed to a judicial exception Abstract Ideas for encompassing a mental process. The human mind is reasonably-abled to generate a generic decoder based on certain data.
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does recite additional elements not directed to the judicial exception, specifically:
at least first and second neuromuscular sensors that are respectively configured for placement on or in agonist and antagonist muscles of a healthy limb of a person, the first and second neuromuscular sensors configured to produce neuromuscular signals upon the person performing a predefined exercise with the healthy limb
a plurality of motion sensors that are configured for placement on the healthy limb, the plurality of motion sensors configured to produce motion signals upon the person performing the predefined exercise with the healthy limb
a control system comprising one or more memories and one or more hardware processors, wherein the one or more memories comprise instructions
The claimed elements of generate sensors configured for placement and to generate signals do not implement the judicial exception with a machine that is integral to the claim or any other apparatus. The claim recites generic sensors structures which are generally linked to the particular field of person monitoring by describing how the sensors are arranged on a person and how the sensors are configured to generate non-descript signals. Included with the sensors are generic computer components which act to merely implement the judicial exception. Merely implementing the judicial exception on a generic computer is insufficient to recite a practical application (No at Step 2A Prong Two).
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claimed sensors are configured to performed only the insignificant extra-solution activity for data gathering  generally link to a particular field and would be well-understood, routine, and conventional to one having ordinary skill in the art and is common place for a method in the related art as shown by Marchal-Crespo (Review of control strategies for robotic movement training after neurologic injury). Marchal-Crespo teaches systems that are known in the art including EMG based assistance and desired trajectory-based systems.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blana (Feasibility of using combined EMG and kinematic signals for prosthesis control: A simulation study using a virtual reality environment).
Regarding Claim 1,  Blana discloses a method (2. Methods) comprising:
respectively placing at least first and second neuromuscular sensors at first predefined locations on or in agonist and antagonist muscles (2. Methods, six surface electrodes (Biometrics Ltd, UK) placed around the circumference of the humerus, with the first electrode placed on top of the biceps, and the rest at approximately equal spacings. The described spacing would include electrodes position on both the biceps (agonist) and the triceps (antagonist)) of a healthy limb of a person (2. Methods, able-bodied subjects with no history of injury to the upper limbs), 
the first and second neuromuscular sensors configured to produce neuromuscular signals upon the person performing a predefined exercise with the healthy limb (the surface electrodes produce EMG signals based on muscle activity when the person performs the activity with the limb);
placing a first plurality of motion sensors at second predefined locations on the healthy limb (2. Methods, three Xsens MTx inertial measurement units (IMU, Xsens Technologies B.V., the Netherlands). One was placed on the sternum, one on the proximal humerus (distal humerus in two of the subjects with not enough space between the EMG and the top of the humerus) and one on the distal forearm.), 
the first plurality of motion sensors configured to produce motion signals upon the person performing the predefined exercise with the healthy limb (2. Methods, Thorax, humerus and forearm movements were recorded using three Xsens MTx inertial measurement units); and
generating a neuromuscular-to-motion decoder by mapping the neuromuscular signals to the motion signals over time using a mapping method during the person performing the predefined exercise with the healthy limb (In section 2. Methods, Blana discloses generating a neuromuscular-to-motion decoder by training ANN using the IMU data and the processed EMG data).

Regarding Claim 2, Blana further disclose wherein the mapping of the neuromuscular signals to the motion signals is performed using a method selected from the group consisting of: a machine learning method, a statistical method, a data mining method and any combination of the machine learning method, statistical method and data mining method (An artificial neural network is a particular machine learning model as described in [0187] of the specification filed 05/21/2019).

Claims 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cesqui (EMG-based pattern recognition approach in post stroke robot-aided rehabilitation: a feasibility study).
Regarding Claim 4, Cesqui discloses a method comprising obtaining a neuromuscular-to-motion decoder produced by mapping first neuromuscular signals to first motion signals during a person performing a predefined exercise with a healthy limb (In the Methods section, Cesqui discloses generating a neuromuscular to motion decoder by mapping EMG signals to motion signals from the handle of a device while a healthy subject performs a series of predefined reaching exercises);
the first neuromuscular signals having been generated by at least first and second neuromuscular sensors (Methods, EMG signals of several muscles were recorded with active bipolar surface electrodes) situated at first predefined locations on or in agonist and antagonist muscles of the healthy limb of the person during the person performing the predefined exercise (Pages 3-4 lists the muscle positions where data was acquired from during the test and includes agonist and antagonist muscles like the bicep and triceps);
the first motion signals having been generated by a first plurality of motion sensors (Methods, optical encoders mounted on the handle of the Inmotion2 device) situated at second predefined locations on the healthy limb during the person performing the predefined exercise (the sensors are located in the handle which is held by the healthy limb when the exercises are performed);
respectively placing at least third and fourth neuromuscular sensors at third predefined locations on or in the agonist and antagonist muscles of a paretic limb of a patient (Methods, Proper electrode placement [on the same locations as described above] was verified for each muscle), 
the agonist and antagonist muscles of the paretic limb corresponding to the agonist and antagonist muscles of the healthy limb (the muscles used are the same for both the healthy group and the patient group), 
the third predefined locations corresponding to the first predefined locations (the sensors are placed on the equivalent muscles and therefore the locations correspond), 
the third and fourth neuromuscular sensors configured to produce second neuromuscular signals upon the patient attempting to perform the predefined exercise with the paretic limb (Methods, EMG signals of several muscles were recorded with active bipolar surface electrodes); and
inputting the second neuromuscular signals to the neuromuscular-to- motion decoder for causing the neuromuscular-to-motion decoder to output first motion commands (Validation with GROUP II, in this section, Cesqui discloses inputting the muscle activity recorded between [−100; 100] ms with respect to the movement onset into the SVM which was trained using the data from the healthy subjects to predict the movement direction intention. “Trained with data recorded for GROUP I and tested individually on each patient (TEST 2)”. In this case, the predicted initial movement directed would be the output of the SVM as is a first motion command).

Regarding Claim 6, Cesqui further discloses wherein the at least third and fourth neuromuscular sensors are the same as the at least first and second neuromuscular sensors (the sensors used by Cesqui at each location are all EMG electrodes provided by a specific company).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Blana (Feasibility of using combined EMG and kinematic signals for prosthesis control: A simulation study using a virtual reality environment) as applied to claim 1 above, and further in view of Mulas (An EMG-controlled exoskeleton for hand rehabilitation – cited by applicant).
Regarding Claim 3, Blana discloses the method according to claim 1 as described above.
However, Blana does not explicitly disclose fitting a robotic exoskeleton that includes the first plurality of motion sensors onto the healthy limb, the robotic exoskeleton being configured to guide or assist the healthy limb to perform the predefined exercise.
Blana does suggests integrating a physical prosthesis to the system so that the user can feel the weight and movements of the prosthesis, and forces from objects in the environment (4. Discussion).
Mulas teaches a method including an EMG-controlled exoskeleton for hand rehabilitation comprising fitting a robotic exoskeleton that includes the first plurality of motion sensors onto the healthy limb (Section III, describes controlling the robotic exoskeleton by healthy subjects which requires the exoskeleton being fit on the limb. The exoskeleton includes the potentiometers which record the movement of the joints of the exoskeleton based on the angles of the actuators), the robotic exoskeleton being configured to guide or assist the healthy limb to perform the predefined exercise (A. Exoskeleton, plastic part on the glove is used for two reasons: guiding the fingers of the patient in order to accomplish a natural movement). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed intention to modify the method disclosed by Blana to include fitting an exoskeleton to the limb as taught by Mulas to create an adaptable system that allows the user to be more independent in their rehabilitation as taught by Mulas (Conclusion). One of ordinary skill in the art would recognize that applying the known technique of integrating motion sensors in to an exoskeleton fit onto a subject to guide them through rehabilitation motions as taught by Mulas to the method disclosed by Blana would yield only the predictable result of tracking movement as required by Blana for training the system. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cesqui (EMG-based pattern recognition approach in post stroke robot-aided rehabilitation: a feasibility study) as applied to claim 4 above, and further in view of Ramos-Murguialday (Decoding upper limb residual muscle activity in severe chronic stroke).
Regarding Claim 19, Cesqui discloses the method according to claim 4 above.
However, Cesqui does not explicitly disclose wherein the person and the patient are the same. Ramos-Murguialday teaches a method including decoding kinematic data from muscle activity wherein the person and the patient are the same (Decoding Design, After the EMG was preprocessed (Fig. 2A and B upper panel) the waveform length (WL),32a time domain feature of the EMG signal providing a measure for signal amplitude  and  frequency,  was  calculated  (Data  S1)(Fig. 2A and B middle panel) and used to train the classifier. The classifier was trained using the data from the unaffected side of the patient).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Blana (Feasibility of using combined EMG and kinematic signals for prosthesis control: A simulation study using a virtual reality environment) in view of Leuthardt (US 20140277582 A1).
Regarding Claim 20, Blana discloses a system comprising:
 least first and second neuromuscular sensors (2. Methods, six surface electrodes) that are respectively configured for placement on or in agonist and antagonist muscles of a healthy limb of a person (2. Methods, six surface electrodes (Biometrics Ltd, UK) placed around the circumference of the humerus, with the first electrode placed on top of the biceps, and the rest at approximately equal spacings. The described spacing would include electrodes position on both the biceps (agonist) and the triceps (antagonist)), 
the first and second neuromuscular sensors configured to produce neuromuscular signals upon the person performing a predefined exercise with the healthy limb (the surface electrodes produce EMG signals based on muscle activity when the person performs the activity with the limb);
a plurality of motion sensors (2. Methods, three Xsens MTx inertial measurement units (IMU, Xsens Technologies B.V., the Netherlands)) that are configured for placement on the healthy limb (2. Methods, One was placed on the sternum, one on the proximal humerus (distal humerus in two of the subjects with not enough space between the EMG and the top of the humerus) and one on the distal forearm.), 
the plurality of motion sensors configured to produce motion signals upon the person performing the predefined exercise with the healthy limb (2. Methods, Thorax, humerus and forearm movements were recorded using three Xsens MTx inertial measurement units); and
a control system (3. Results, ANN controller) operable to generate a neuromuscular-to-motion decoder by mapping the neuromuscular signals to the motion signals over time using a mapping method during the person performing the predefined exercise with the healthy limb (In section 2. Methods, Blana discloses generating a neuromuscular-to-motion decoder by training ANN using the IMU data and the processed EMG data).
However, Blana does not explicitly disclose the control system comprising one or more memories and one or more hardware processors, wherein the one or more memories comprise instructions, that when executed by the one or more hardware processors cause the system to perform the method described above. 
Leuthardt teaches a rehabilitation system wherein a control system comprising one or more memories and one or more hardware processors, wherein the one or more memories comprise instructions, that when executed by the one or more hardware processors cause the system to perform methods ([0140], processor 1052 can execute instructions within the computing device 1050, including instructions stored in the memory 1064. The processor may be implemented as a chipset of chips that include separate and multiple analog and digital processor). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control system disclosed by Blana to include a system as taught by Leuthardt to perform the methods required. One of ordinary skill in the art would recognize that substituting the control system taught by Leuthardt for the system disclosed by Blana would yield only predictable results. 
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior are relied upon in the rejections above, and those discovered during search and consideration of the claims fails to teach or reasonably suggest producing a final motion command based on trajectory data of a paretic limb and desired trajectory as determined from a model trained on trajectory of a healthy limb. 
The examiner notes that the most straightforward way to overcome the rejections under 35 U.S.C. 101 would be to describe a practical application of the mental process steps described in the claims. This can be accomplished by further describing the specific systems used (such as the specific sensor types or additional features of the actuator), actively using the in the claims (including steps describing acquiring the motion signals and the neuromuscular signals), and/or including a post-processing step where the command signal is actively used to accomplish or perform a specific task (such as actively stimulating the paretic limb to perform the predefined exercise).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/
Primary Examiner, Art Unit 3791                                                                                                                                                                                        /SEAN P DOUGHERTY/  Primary Examiner, Art Unit 3791